Citation Nr: 0013109	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1995 RO rating decision that denied service 
connection for a right hand injury.  The veteran submitted a 
notice of disagreement in January 1996, and the RO issued a 
statement of the case in June 1996.  The veteran submitted a 
substantive appeal in June 1996, and testified at a hearing 
in July 1996.  The RO hearing officer then denied service 
connection for a right hand injury.

In January 2000, the veteran testified before a member of the 
Board, and he waived initial consideration by the RO of any 
additional evidence that was to be submitted directly to the 
Board.  The record was held open for a period of 60 days; 
however, no additional evidence was submitted.


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
an in-service occurrence of a right hand injury, a causal 
nexus, and the continuity of symptomatology of right hand 
discomfort and pain.


CONCLUSION OF LAW

The claim for service connection for residuals of a right 
hand injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  Moreover, Surgeon General's Office records are also 
not available.  The RO has made several attempts to locate 
these records, and has notified the veteran of the 
information needed to reconstruct medical data.  In this 
regard, the veteran has submitted notarized statements from 
his sister and an acquaintance, as well as a notarized 
statement from a former soldier who had served with the 
veteran.  The Board notes that it is incumbent upon the VA to 
afford the veteran's claim heightened consideration due to 
the unfortunate loss of his service medical records.  E.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Testimony of the veteran in the claims folder is to the 
effect that he had no problems with his right hand before 
service, and that in the spring of 1951 while riding in a 
taxi, his right hand was injured when the taxi was involved 
in an accident.  The veteran testified that he was taken to 
Fort Belvoir Hospital, where he was treated and released 
after several hours.  The veteran testified that he had 
returned to the hospital for additional treatment over the 
next several weeks, and was placed on light duty.  While 
service medical records are unavailable, morning reports and 
sick reports in the claims folder reflect that the veteran 
reported to sick call on at least six days in the spring and 
early summer of 1951.  In addition, a 1996 notarized 
statement by a former soldier who had served with the veteran 
reflects that the soldier had heard about the veteran's 
accident while training at Fort Belvoir; that the soldier had 
seen the damage to the veteran's right hand; and that the 
soldier had noticed the veteran's having discomfort and 
stiffness in his fingers, particularly in damp weather, while 
they were both serving in Korea and Japan.  For purposes of 
well-groundedness, the evidence of record is presumed true 
and, with heightened consideration afforded, tends to show an 
in-service injury of the veteran's right hand.  O'Hare, 
1 Vet. App. 365.
 
Additional lay statements of record and the veteran's 
testimony reflect that the veteran has continued to 
experienced discomfort, stiffness, weakness, and tingling 
sensations in his right hand during and after service.  The 
record also reflects that the veteran has a scar and some 
muscle loss involving the right hand, as well as degenerative 
disease.  For purposes of well-groundedness, the evidence of 
record tends to show a continuity of symptomatology of right 
hand discomfort and current disability.

As to a medical opinion on nexus, a December 1994 diagnosis 
of residuals of trauma to right hand was made following a VA 
physician's notation of only the "history of right hand 
trauma in motor vehicle accident in 1951 with residual 
weakness of right hand without associated sensory symptoms," 
as reported by the veteran.  In addition, x-rays taken in 
December 1994 showed degenerative disease of distal 
interphalangeal joint of little finger and demineralization 
of bones of the right hand.  For purposes of well-
groundedness, the evidence of record tends to show a causal 
nexus.  See, e.g., Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
residuals of a right hand injury.  As such, the claim is well 
grounded.

ORDER

The claim of entitlement to service connection for residuals 
of a right hand injury is well grounded.  To this extent 
only, the appeal is granted.


REMAND

The veteran's claim is plausible, and therefore well 
grounded.  However, having found that the veteran's claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Records in the claims folder show that the veteran has a 
diagnosis of residuals of trauma to right hand, as well as 
degenerative disease of distal interphalangeal joint of 
little finger and demineralization of bones.  The veteran has 
also testified that he has a scar and loss of muscle in his 
right hand, and that he experiences discomfort, tingling 
sensations, and weakness.  The overall evidence is unclear as 
to whether the degenerative disease of distal interphalangeal 
joint of little finger and demineralization of bones, as well 
as other symptoms reported by the veteran, are residuals of 
the in-service injury of the veteran's right hand.  

The duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and providing him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Likewise, records show that the veteran's last examinations 
were conducted in 1994.  Accordingly, a remand is necessary 
for a thorough and contemporaneous medical examination to 
determine the nature, etiology, and severity of the veteran's 
residuals of a right hand injury. Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran's current right hand 
disability is the same disability or is in any way related to 
the in-service injury of the veteran's right hand in 1951, 
and to obtain a more specific diagnosis as to the nature of 
the veteran's residuals.  In view of the above, the case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for residuals of 
the veteran's right hand injury since 
1994. Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file in accordance with 38 C.F.R. § 3.159 
(1999).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and etiology of his right 
hand disability. The examiner should also 
review the claims folder and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's right 
hand disability is related to the in-
service injury of the veteran's right 
hand in 1951.  The examiner should 
support the opinion by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for residuals of a right hand injury. If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him, and he should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 



